UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

            - against -
                                                                 ORDER
ANGEL LOPEZ,
                                                           (Sl) 4 Cr. 283 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a violation of supervised release

hearing on May 21, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January [3,
                 2020
                                                   SO ORDERED.




                                                   Paul G. Gardephe
                                                   United States District Judge
